Exhibit 10.1

 

VOTING AGREEMENT

 

VOTING AGREEMENT, dated as of March 20, 2005 (this “Agreement”), among the
shareholders listed on the signature page(s) hereto (collectively, the
“Shareholders” and each individually, a “Shareholder”), Pinnacle Systems, Inc.,
a California corporation (the “Company”) and Avid Technology, Inc., a Delaware
corporation (the “Buyer”).  Capitalized terms used and not otherwise defined
herein shall have the respective meanings assigned to them in the Merger
Agreement referred to below.

 

WHEREAS, as of the date hereof, the Shareholders own of record and beneficially
the shares of capital stock of the Company set forth on Schedule I hereto (such
shares, or any other voting or equity of securities of the Company hereafter
acquired by any Shareholder prior to the termination of this Agreement, being
referred to herein collectively as the “Shares”);

 

WHEREAS, concurrently with the execution of this Agreement, the Buyer and the
Company are entering into an Agreement and Plan of Merger, dated as of the date
hereof (the “Merger Agreement”), pursuant to which, upon the terms and subject
to the conditions thereof, a subsidiary of the Buyer will be merged with and
into the Company, and the Company will be the surviving corporation (the
“Merger”); and

 

WHEREAS, as a condition to the willingness of the Buyer to enter into the Merger
Agreement, the Buyer has required that the Shareholders agree, and in order to
induce the Buyer to enter into the Merger Agreement the Shareholders are
willing, to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereby agree, severally and not jointly, as follows:

 


SECTION 1.                                            VOTING OF SHARES.


 


(A)                                  EACH SHAREHOLDER COVENANTS AND AGREES THAT
UNTIL THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH THE TERMS HEREOF, AT
THE COMPANY SHAREHOLDERS MEETING OR ANY OTHER MEETING OF THE SHAREHOLDERS OF THE
COMPANY, HOWEVER CALLED, AND IN ANY ACTION BY WRITTEN CONSENT OF THE
SHAREHOLDERS OF THE COMPANY, SUCH SHAREHOLDER WILL VOTE, OR CAUSE TO BE VOTED,
ALL OF SUCH SHAREHOLDER’S RESPECTIVE SHARES (A) IN FAVOR OF THE APPROVAL OF THE
PRINCIPAL TERMS OF THE MERGER CONTEMPLATED BY THE MERGER AGREEMENT, AS THE
MERGER AGREEMENT MAY BE MODIFIED OR AMENDED FROM TIME TO TIME IN A MANNER NOT
ADVERSE TO THE SHAREHOLDERS, AND (B) AGAINST ANY OTHER ACQUISITION PROPOSAL OR
ALTERNATIVE TRANSACTION.


 


(B)                                 EACH SHAREHOLDER HEREBY IRREVOCABLY GRANTS
TO, AND APPOINTS, THE BUYER, AND ANY INDIVIDUAL DESIGNATED IN WRITING BY IT, AND
EACH OF THEM INDIVIDUALLY, AS HIS OR HER PROXY AND ATTORNEY-IN-FACT (WITH FULL
POWER OF SUBSTITUTION), FOR AND IN HIS OR HER NAME, PLACE AND STEAD, TO VOTE
SUCH SHAREHOLDER’S SHARES AT ANY MEETING OF THE SHAREHOLDERS OF THE COMPANY
CALLED WITH RESPECT TO ANY OF THE MATTERS SPECIFIED IN, AND IN ACCORDANCE AND
CONSISTENT WITH, THIS SECTION 1.  EACH SHAREHOLDER UNDERSTANDS AND ACKNOWLEDGES
THAT THE BUYER IS ENTERING INTO THE MERGER AGREEMENT IN RELIANCE UPON THE
SHAREHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.  EACH SHAREHOLDER HEREBY
AFFIRMS THAT THE IRREVOCABLE PROXY SET FORTH IN THIS SECTION 1(B) IS GIVEN IN

 

--------------------------------------------------------------------------------


 


CONNECTION WITH THE EXECUTION OF THE MERGER AGREEMENT, AND THAT SUCH IRREVOCABLE
PROXY IS GIVEN TO SECURE THE PERFORMANCE OF THE DUTIES OF SUCH SHAREHOLDER UNDER
THIS AGREEMENT.  EXCEPT AS OTHERWISE PROVIDED FOR HEREIN, EACH SHAREHOLDER
HEREBY (I) AFFIRMS THAT THE IRREVOCABLE PROXY IS COUPLED WITH AN INTEREST AND
MAY UNDER NO CIRCUMSTANCES BE REVOKED, (II) RATIFIES AND CONFIRMS ALL THAT THE
PROXIES APPOINTED HEREUNDER MAY LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF
AND (III) AFFIRMS THAT SUCH IRREVOCABLE PROXY IS EXECUTED AND INTENDED TO BE
IRREVOCABLE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 705 OF THE CALIFORNIA
GENERAL CORPORATION LAW.  NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS
AGREEMENT, THE IRREVOCABLE PROXY GRANTED HEREUNDER SHALL AUTOMATICALLY TERMINATE
UPON THE TERMINATION OF THIS AGREEMENT.


 


SECTION 2.                                            TRANSFER OF SHARES.  EACH
SHAREHOLDER COVENANTS AND AGREES THAT SUCH SHAREHOLDER WILL NOT DIRECTLY OR
INDIRECTLY (I) SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE DISPOSE OF
ANY OF THE SHARES, (II) DEPOSIT ANY OF THE SHARES INTO A VOTING TRUST OR ENTER
INTO A VOTING AGREEMENT OR ARRANGEMENT WITH RESPECT TO THE SHARES OR GRANT ANY
PROXY OR POWER OF ATTORNEY WITH RESPECT THERETO THAT IS INCONSISTENT WITH THIS
AGREEMENT OR (III) ENTER INTO ANY CONTRACT, OPTION OR OTHER ARRANGEMENT OR
UNDERTAKING WITH RESPECT TO THE DIRECT OR INDIRECT SALE, ASSIGNMENT, TRANSFER OR
OTHER DISPOSITION OF ANY SHARES; PROVIDED, HOWEVER, THAT NOTWITHSTANDING THE
FOREGOING A SHAREHOLDER MAY TRANSFER SHARES OR AGREE TO TRANSFER SHARES BY
TESTAMENTARY DISPOSITION, INTERSPOUSAL DISPOSITION PURSUANT TO A DOMESTIC
RELATIONS PROCEEDING OR OTHERWISE BY OPERATION OF LAW, PROVIDED THAT IN EACH
SUCH CASE THE TRANSFEREE AGREES IN WRITING TO BE BOUND BY THIS AGREEMENT.


 


SECTION 3.                                            REPRESENTATIONS AND
WARRANTIES OF THE SHAREHOLDERS.  EACH SHAREHOLDER ON HIS OR HER OWN BEHALF
HEREBY SEVERALLY REPRESENTS AND WARRANTS TO THE BUYER WITH RESPECT TO SUCH
SHAREHOLDER AND SUCH SHAREHOLDER’S OWNERSHIP OF THE SHARES AS FOLLOWS:


 


(A)                                  OWNERSHIP OF SHARES.  THE SHAREHOLDER
BENEFICIALLY OWNS ALL OF THE SHARES AS SET FORTH ON SCHEDULE I HERETO AND HAS
GOOD AND MARKETABLE TITLE TO SUCH SHARES, FREE AND CLEAR OF ANY CLAIMS, LIENS,
ENCUMBRANCES AND SECURITY INTERESTS WHATSOEVER.  THE SHAREHOLDER OWNS NO SHARES
OF COMPANY COMMON STOCK OTHER THAN THE SHARES AS SET FORTH ON SCHEDULE I
HERETO.  THE SHAREHOLDER HAS SOLE VOTING POWER, WITHOUT RESTRICTIONS, WITH
RESPECT TO ALL OF THE SHARES.


 


(B)                                 POWER, BINDING AGREEMENT.  THE SHAREHOLDER
HAS THE LEGAL CAPACITY AND ALL REQUISITE POWER AND AUTHORITY TO ENTER INTO AND
PERFORM ALL OF HIS OR HER OBLIGATIONS UNDER THIS AGREEMENT.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE SHAREHOLDER AND CONSTITUTES
A VALID AND BINDING OBLIGATION OF THE SHAREHOLDER, ENFORCEABLE AGAINST THE
SHAREHOLDER IN ACCORDANCE WITH ITS TERMS.


 


(C)                                  NO CONFLICTS.  THE EXECUTION AND DELIVERY
OF THIS AGREEMENT DO NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY WILL NOT, CONFLICT WITH OR RESULT IN ANY VIOLATION OF, OR DEFAULT (WITH
OR WITHOUT NOTICE OR LAPSE OF TIME, OR BOTH) UNDER, OR GIVE RISE TO A RIGHT OF
TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO LOSS OF A
MATERIAL BENEFIT UNDER, ANY PROVISION OF ANY LOAN OR CREDIT AGREEMENT, NOTE,
BOND, MORTGAGE, INDENTURE, LEASE OR OTHER AGREEMENT, INSTRUMENT, PERMIT,
CONCESSION, FRANCHISE, LICENSE, JUDGMENT, ORDER, DECREE, STATUTE, LAW,
ORDINANCE, RULE OR REGULATION APPLICABLE TO THE SHAREHOLDER, THE SHARES OR ANY
OF THE SHAREHOLDER’S PROPERTIES OR ASSETS.  EXCEPT AS EXPRESSLY CONTEMPLATED
HEREBY, THE SHAREHOLDER IS NOT A PARTY TO, AND THE SHARES ARE NOT SUBJECT TO OR
BOUND IN ANY MANNER BY, ANY CONTRACT OR

 

2

--------------------------------------------------------------------------------


 


AGREEMENT RELATING TO THE SHARES, INCLUDING WITHOUT LIMITATION, ANY VOTING
AGREEMENT, OPTION AGREEMENT, PURCHASE AGREEMENT, SHAREHOLDERS’ AGREEMENT,
PARTNERSHIP AGREEMENT OR VOTING TRUST. EXCEPT FOR THE EXPIRATION OR TERMINATION
OF THE WAITING PERIOD UNDER THE HSR ACT AND INFORMATIONAL FILINGS WITH THE
SECURITIES AND EXCHANGE COMMISSION, NO CONSENT, APPROVAL, ORDER OR AUTHORIZATION
OF, OR REGISTRATION, DECLARATION OR FILING WITH, ANY COURT, ADMINISTRATIVE
AGENCY OR COMMISSION OR OTHER GOVERNMENTAL AUTHORITY OR INSTRUMENTALITY,
DOMESTIC, FOREIGN OR SUPRANATIONAL, IS REQUIRED BY OR WITH RESPECT TO THE
SHAREHOLDER IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT OR
THE CONSUMMATION BY THE SHAREHOLDER OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


SECTION 4.                                            NO SOLICITATION.  PRIOR TO
THE TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH ITS TERMS, EACH SHAREHOLDER
AGREES, IN HIS OR HER INDIVIDUAL CAPACITY AS A SHAREHOLDER OF THE COMPANY, THAT
HE OR SHE (I) WILL NOT, NOR WILL HE OR SHE AUTHORIZE OR PERMIT ANY OF HIS OR HER
EMPLOYEES, AGENTS AND REPRESENTATIVES TO, DIRECTLY OR INDIRECTLY, (A) SOLICIT,
INITIATE OR INTENTIONALLY ENCOURAGE ANY INQUIRIES OR THE MAKING OF ANY
ACQUISITION PROPOSAL, (B) ENTER INTO ANY AGREEMENT WITH RESPECT TO ANY
ACQUISITION PROPOSAL OR (C) PARTICIPATE IN ANY DISCUSSIONS OR NEGOTIATIONS
REGARDING, OR FURNISH TO ANY PERSON ANY INFORMATION WITH RESPECT TO, OR TAKE ANY
OTHER ACTION TO FACILITATE ANY INQUIRIES OR THE MAKING OF ANY PROPOSAL OR OFFER
THAT CONSTITUTES, OR COULD REASONABLY BE EXPECTED TO LEAD TO, ANY ACQUISITION
PROPOSAL, AND (II) WILL NOTIFY THE BUYER AS SOON AS POSSIBLE IF ANY SUCH
INQUIRIES OR PROPOSALS ARE RECEIVED BY, ANY INFORMATION OR DOCUMENTS IS
REQUESTED FROM, OR ANY NEGOTIATIONS OR DISCUSSIONS ARE SOUGHT TO BE INITIATED OR
CONTINUED WITH, HIM OR HER OR ANY OF HIS OR HER AFFILIATES.


 


SECTION 5.                                            TERMINATION.  THIS
AGREEMENT SHALL TERMINATE UPON THE FIRST TO OCCUR OF:


 


(I)                                     THE EFFECTIVE TIME;


 


(II)                                  WRITTEN NOTICE OF TERMINATION OF THIS
AGREEMENT BY THE BUYER TO THE SHAREHOLDERS; OR


 


(III)                               THE DATE OF TERMINATION OF THE MERGER
AGREEMENT; PROVIDED THAT NO SUCH TERMINATION SHALL RELIEVE ANY PARTY OF
LIABILITY FOR A WILLFUL BREACH HEREOF PRIOR TO TERMINATION.


 


SECTION 6.                                            SPECIFIC PERFORMANCE.  THE
PARTIES HERETO AGREE THAT IRREPARABLE DAMAGE WOULD OCCUR IN THE EVENT ANY
PROVISION OF THIS AGREEMENT WAS NOT PERFORMED IN ACCORDANCE WITH THE TERMS
HEREOF AND THAT THE PARTIES SHALL BE ENTITLED TO SPECIFIC PERFORMANCE OF THE
TERMS HEREOF, IN ADDITION TO ANY OTHER REMEDY AT LAW OR IN EQUITY.


 


SECTION 7.                                            FIDUCIARY DUTIES.  EACH
SHAREHOLDER IS SIGNING THIS AGREEMENT SOLELY IN SUCH SHAREHOLDER’S CAPACITY AS
AN OWNER OF SUCH SHAREHOLDER’S RESPECTIVE SHARES, AND NOTHING HEREIN SHALL
PROHIBIT, PREVENT OR PRECLUDE SUCH SHAREHOLDER FROM TAKING OR NOT TAKING ANY
ACTION IN SUCH SHAREHOLDER’S CAPACITY AS AN OFFICER OR DIRECTOR OF THE COMPANY
TO THE EXTENT PERMITTED BY THE MERGER AGREEMENT.


 


SECTION 8.                                            CONSENT AND WAIVER.  EACH
SHAREHOLDER HEREBY GIVES ANY CONSENTS OR WAIVERS THAT ARE REASONABLY REQUIRED
FOR THE CONSUMMATION OF THE MERGER UNDER THE TERMS OF ANY

 

3

--------------------------------------------------------------------------------


 


AGREEMENT TO WHICH SUCH SHAREHOLDER IS A PARTY OR PURSUANT TO ANY RIGHTS SUCH
SHAREHOLDER MAY HAVE IN HIS OR HER CAPACITY AS A SHAREHOLDER OF THE COMPANY.


 


SECTION 9.                                            MISCELLANEOUS.


 


(A)                                  ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
BOTH WRITTEN AND ORAL, BETWEEN THE PARTIES WITH RESPECT THERETO. THIS AGREEMENT
MAY NOT BE AMENDED, MODIFIED OR RESCINDED EXCEPT BY AN INSTRUMENT IN WRITING
SIGNED BY EACH OF THE PARTIES HERETO.


 


(B)                                 SEVERABILITY.  IF ANY TERM OR OTHER
PROVISION OF THIS AGREEMENT IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED
BY ANY RULE OF LAW, OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF
THIS AGREEMENT SHALL NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS
POSSIBLE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW IN A MUTUALLY
ACCEPTABLE MANNER IN ORDER THAT THE TERMS OF THIS AGREEMENT REMAIN AS ORIGINALLY
CONTEMPLATED TO THE FULLEST EXTENT POSSIBLE.


 


(C)                                  GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.


 


(D)                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF
WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


(E)                                  NOTICES.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY DELIVERED
(I) THREE BUSINESS DAYS AFTER BEING SENT BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR (II) ONE BUSINESS DAY AFTER BEING SENT
FOR NEXT BUSINESS DAY DELIVERY, FEES PREPAID, VIA A REPUTABLE NATIONWIDE
OVERNIGHT COURIER SERVICE, IN EACH CASE TO THE INTENDED RECIPIENT AS SET FORTH
BELOW:


 


(I)                                     IF TO A SHAREHOLDER IN CARE OF THE
COMPANY AT THE ADDRESS SET FORTH BELOW;


 


(II)                                  IF TO THE BUYER TO:


 

Avid Technology, Inc.
Avid Technology Park
One Park West
Tewksbury, MA 01876
Attn:                    General Counsel
Telecopy:  (978) 851-7216

 

4

--------------------------------------------------------------------------------


 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attn:                    David A. Westenberg, Esq.

Jay E. Bothwick, Esq.

Facsimile: (617) 526-5000

 


(III)                               IF TO THE COMPANY TO:


 

Pinnacle Systems, Inc.

280 North Bernardo Avenue
Mountain View, CA 94043

Attn:                    Chief Executive Officer

Facsimile:  (650) 930-2424

 

with a copy to:

 

DLA Piper Rudnick Gray Cary US LLP

2000 University Avenue

East Palo Alto, CA 94303

Attn:                    Gregory M. Gallo, Esq.

Diane Holt Frankle, Esq.

Facsimile: (650) 833-2001

 


(F)                                    NO THIRD PARTY BENEFICIARIES.  THIS
AGREEMENT IS NOT INTENDED, AND SHALL NOT BE DEEMED, TO CONFER ANY RIGHTS OR
REMEDIES UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, TO CREATE ANY AGREEMENT OF EMPLOYMENT WITH ANY
PERSON OR TO OTHERWISE CREATE ANY THIRD-PARTY BENEFICIARY HERETO.


 


(G)                                 ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY
OF THE RIGHTS, INTERESTS OR OBLIGATIONS UNDER THIS AGREEMENT MAY BE ASSIGNED OR
DELEGATED, IN WHOLE OR IN PART, BY OPERATION OF LAW OR OTHERWISE BY ANY OF THE
PARTIES HERETO WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTIES, AND ANY
SUCH ASSIGNMENT WITHOUT SUCH PRIOR WRITTEN CONSENT SHALL BE NULL AND VOID,
EXCEPT THAT THE BUYER MAY ASSIGN THIS AGREEMENT TO ANY DIRECT OR INDIRECT WHOLLY
OWNED SUBSIDIARY OF THE BUYER WITHOUT THE CONSENT OF THE COMPANY OR THE
SHAREHOLDERS, PROVIDED THAT THE BUYER SHALL REMAIN LIABLE FOR ALL OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.  SUBJECT TO THE PRECEDING SENTENCE, THIS
AGREEMENT SHALL BE BINDING UPON, INURE TO THE BENEFIT OF, AND BE ENFORCEABLE BY,
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(H)                                 INTERPRETATION.  WHEN REFERENCE IS MADE IN
THIS AGREEMENT TO A SECTION, SUCH REFERENCE SHALL BE TO A SECTION OF THIS
AGREEMENT, UNLESS OTHERWISE INDICATED.  THE HEADINGS CONTAINED IN THIS AGREEMENT
ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.  THE LANGUAGE USED IN THIS
AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES HERETO TO
EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL BE APPLIED
AGAINST ANY PARTY.  WHENEVER THE CONTEXT MAY REQUIRE,

 

5

--------------------------------------------------------------------------------


 


ANY PRONOUNS USED IN THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE,
FEMININE OR NEUTER FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL
INCLUDE THE PLURAL, AND VICE VERSA.  ANY REFERENCE TO ANY FEDERAL, STATE, LOCAL
OR FOREIGN STATUTE OR LAW SHALL BE DEEMED ALSO TO REFER TO ALL RULES AND
REGULATIONS PROMULGATED THEREUNDER, UNLESS THE CONTEXT REQUIRES OTHERWISE. 
WHENEVER THE WORDS “INCLUDE,” “INCLUDES” OR “INCLUDING” ARE USED IN THIS
AGREEMENT, THEY SHALL BE DEEMED TO BE FOLLOWED BY THE WORDS “WITHOUT
LIMITATION.”  NO SUMMARY OF THIS AGREEMENT PREPARED BY THE PARTIES SHALL AFFECT
IN ANY WAY THE MEANING OR INTERPRETATION OF THIS AGREEMENT.


 


(I)                                     SUBMISSION TO JURISDICTION.  EACH OF THE
PARTIES TO THIS AGREEMENT (I) CONSENTS TO SUBMIT ITSELF TO THE PERSONAL
JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE STATE OF CALIFORNIA IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT, (III) AGREES THAT IT WILL NOT ATTEMPT TO DENY OR DEFEAT SUCH PERSONAL
JURISDICTION BY MOTION OR OTHER REQUEST FOR LEAVE FROM ANY SUCH COURT AND
(IV) AGREES NOT TO BRING ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN ANY
OTHER COURT.  EACH OF THE PARTIES HERETO WAIVES ANY DEFENSE OF INCONVENIENT
FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND WAIVES ANY
BOND, SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER PARTY WITH
RESPECT THERETO.  ANY PARTY HERETO MAY MAKE SERVICE ON ANOTHER PARTY BY SENDING
OR DELIVERING A COPY OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND
IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN SECTION 9(E).  NOTHING IN
THIS SECTION, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.


 


(J)                                     WAIVER OF JURY TRIAL.  EACH OF THE
BUYER, THE COMPANY AND EACH SHAREHOLDER HEREBY IRREVOCABLY WAIVES ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE BUYER, THE COMPANY OR
EACH SHAREHOLDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT
OF THIS AGREEMENT.

 

 

[remainder of page left blank intentionally]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
signed individually or by its respective duly authorized officer as of the date
first written above.

 

 

 

PINNACLE SYSTEMS, INC.

 

 

 

By:

/s/ Patti S. Hart

 

 

Name:  Patti S. Hart

 

Title: President and Chief Executive Officer

 

 

 

 

 

AVID TECHNOLOGY, INC.

 

 

 

By:

/s/ Paul J. Milbury

 

 

Name: Paul J. Milbury

 

Title: Vice President and Chief Financial Officer

 

 

 

SHAREHOLDERS:

 

 

 

 

 

/s/ Patti S. Hart

 

 

Patti S. Hart

 

 

 

/s/ Ajay Chopra

 

 

Ajay Chopra

 

 

 

/s/ Mary Dotz

 

 

Mary Dotz

 

 

 

/s/ Scott E. Martin

 

 

Scott E. Martin

 

 

 

/s/ L. Gregory Ballard

 

 

L. Gregory Ballard

 

 

 

/s/ Robert J. Finocchio, Jr.

 

 

Robert J. Finocchio, Jr.

 

 

 

/s/ L. William Krause

 

 

L. William Krause

 

 

 

/s/ John C. Lewis

 

 

John C. Lewis

 

 

 

/s/ Harry Motro

 

 

Harry Motro

 

7

--------------------------------------------------------------------------------


 

Schedule I

 

 

 

Number of Shares

 

Number of Shares

 

 

 

Shareholder Name

 

Underlying Options

 

of Common Stock

 

Total

 

 

 

 

 

 

 

 

 

Patti S. Hart

 

775,000

 

3,101

 

778,101

 

 

 

 

 

 

 

 

 

Ajay Chopra

 

759,000

 

165,033

 

924,033

 

 

 

 

 

 

 

 

 

Mary Dotz

 

200,000

 

0

 

200,000

 

 

 

 

 

 

 

 

 

Scott E. Martin

 

230,000

 

0

 

230,000

 

 

 

 

 

 

 

 

 

L. Gregory Ballard

 

91,000

 

5,000

 

96,000

 

 

 

 

 

 

 

 

 

Robert J. Finocchio, Jr.

 

60,000

 

0

 

60,000

 

 

 

 

 

 

 

 

 

L. William Krause

 

130,000

 

0

 

130,000

 

 

 

 

 

 

 

 

 

John C. Lewis

 

125,000

 

15,000

 

140,000

 

 

 

 

 

 

 

 

 

Harry Motro

 

80,000

 

0

 

80,000

 

 

8

--------------------------------------------------------------------------------

 